Citation Nr: 0838056	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  03-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for a 
deviated nasal septum, status post septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, granted service 
connection for a deviated nasal septum, status post 
septoplasty, with a noncompensable evaluation, effective 
August 1, 2001.

A December 2005 letter notified the veteran of a hearing 
scheduled before a Veterans Law Judge in February 2006. The 
veteran failed to report for that hearing. The hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2008).

The Board remanded the claim for further development in April 
and November 2006.  

In October 2007, the Board denied an initial compensable 
disability evaluation for a deviated nasal septum, status 
post septoplasty.  In June 2008, VA's General Counsel and the 
veteran's representative at the time, National Veterans Legal 
Services, filed a Joint Motion to Vacate the Board's October 
2007 decision with the United States Court of Appeals for 
Veterans Claims (Court).  Later that month, the Court vacated 
the October 2007 decision and remanded the appeal to the 
Board for readjudication in accordance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2006, the Board remanded this matter for further 
development in to include a VA examination.  The veteran was 
afforded a VA examination in June 2006.  The examiner 
indicated that he was going to send the veteran for formal 
smell and taste testing.  It does not appear that these tests 
were performed.  

In the June 2008 Joint Remand, the parties suggested that the 
June 2006 examination was inadequate because of the absence 
of smell and taste testing.  

Compensable evaluations are available under 38 C.F.R. 
§ 4.87a, Diagnostic Codes 6275 and 6276 (2008), which 
provides separate 10 percent evaluations for complete loss of 
the sense of smell or sense of taste.  A note to these 
diagnostic codes indicates that an evaluation will be 
assigned only if there is an anatomical or pathological basis 
for the condition.

The Board observes that the veteran reported having anosmia 
on several occasions in 2004 and noted having a loss of sense 
of smell and taste at the time of the June 2006 VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the extent of 
the residuals of his service-connected 
deviated nasal septum, status post 
septoplasty.  The examiner should note 
review of the claims folder.  All 
indicated tests and studies, including 
formal smell and taste testing, should be 
performed and all findings should be 
reported in detail.  

The examiner should specifically note 
whether there is loss of the sense of 
smell or sense of taste.  If such a loss 
is present, is it complete?  If there is 
a complete loss of smell and/or taste, 
the examiner should indicate whether 
there is an anatomical or pathological 
basis for the condition and note the 
likely cause of the loss of sense of 
smell.  

The examiner should also comment on 
whether there is an obstruction of 50 
percent of the nasal passage on both 
sides or complete obstruction on one 
side.  Detailed rationale is requested 
for each opinion that is rendered.

2.  If the appeal is not fully granted 
the AMC or RO should issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


